Case: 4:16-cv-00215-CDP Doc. #: 272 Filed: 10/03/18 Page: 1 of 13 PageID #: 5286




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

AMERICAN MODERN HOME                 )
INSURANCE COMPANY,                   )
                                     )
                  Plaintiff,         )
                                     )
v.                                   )     Case No. 4:16-cv-215
                                     )
AARON THOMAS and                     )
AIMEE THOMAS,                        )
                                     )
                  Defendants.        )

           PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION
           TO CERTAIN OF DEFENDANTS’ MOTIONS IN LIMINE

      COMES NOW Plaintiff American Modern Home Insurance Company

(“Plaintiff”), by and through undersigned counsel, and for its Memorandum of

Law in Opposition to Certain of Defendants Aaron and Aimee Thomases’

(“Defendants”) Motions in Limine, states as follows:

                                 INTRODUCTION

      On September 24 and September 28, 2018, Defendants filed various

Motions in Limine to exclude certain evidence at trial.    Plaintiff hereby files

this Memorandum in Opposition addressing the following evidence sought to be

excluded by Defendants: (1) the Fire at Defendant Aaron Thomas’s Parent’s

Home (ECF Doc. 246); (2) the Common Area Computer Internet Search History

(ECF Doc. 251); (3) Police and Fire Reports (ECF Doc. 254); (4) Cell Site Data

Expert Testimony (ECF Doc. 252); and (5) Defendant Aaron Thomas’s Prior

Criminal Convictions for Statutory Rape and Sodomy (ECF Doc. 241).
Case: 4:16-cv-00215-CDP Doc. #: 272 Filed: 10/03/18 Page: 2 of 13 PageID #: 5287



I.    DEFENDANTS’ MOTIONS IN LIMINE TO EXCLUDE EVIDENCE OF THE FIRE AT
      DEFENDANT AARON THOMAS’S PARENT’S HOUSE, THE COMMON AREA
      COMPUTER INTERNET SEARCH HISTORY, AND THE POLICE AND FIRE REPORTS.

      Under Missouri law, to establish a claim for vexatious refusal to pay a

party must prove (1) it had an insurance policy with the insurer; (2) the insurer

refused to pay; and (3) the insurer’s refusal was without reasonable cause or

excuse. Olga Despotis Tr. v. Cincinnati Ins. Co., 867 F.3d 1054, 1066 (8th Cir.

2017) (external citations omitted). “The law is well-settled that for an insured to

obtain a penalty for an insurance company's vexatious refusal to pay a claim,

the insured must show that the insurance company's refusal to pay the loss

was willful and without reasonable cause or excuse....” Id. at 1067.

      Furthermore, it is long standing precedent that “[a]n insurance company,

in defending a claim for vexatious refusal, may introduce evidence of the facts

and circumstances before it when the company denied liability, to show that

the company acted in good faith and upon reasonable grounds to believe it did

not have any liability under the policy.” Tauvar v. Am. Family Mut. Ins. Co., 269

S.W.3d 436, 439 (Mo. App. W.D. 2008) citing Jones v. Atlanta Life Ins. Co., 247

S.W.2d 314, 316–17 (Mo. App. 1952).           In other words, “[a]n insurance

company's right to resist payment upon one of its policies . . . must be

determined by the facts as they reasonably appeared to it before the trial” and

an insurance company “has the right to refuse payment and to defend a suit

with all of the weapons at its command. . . .” State ex rel. John Hancock Mut.

Life Ins. Co. v. Hughes, 152 S.W.2d 132, 134 (Mo. 1941).




                                        2
Case: 4:16-cv-00215-CDP Doc. #: 272 Filed: 10/03/18 Page: 3 of 13 PageID #: 5288



      In defending a vexatious refusal to pay claim, an insurer is entitled to

introduce all evidence to refute the claim, including evidence which may be

hearsay.   For example, in Cedar Hill Hardware & Const. Supply, Inc. v. Ins.

Corp. of Hannover, the insurer sought to introduce various pieces of evidence,

including reports by investigators which reported “what witnesses, neighbors,

former employees, and investigators of prior fires had told them.”       563 F.3d

329, 344 (8th Cir. 2009). The Eighth Circuit held that although the evidence

may have been hearsay if offered for the truth of the matter asserted, the

evidence was not offered to prove that any prior statements were true, but

rather, were offered to show the information the insurer had received and relied

upon in investigating the claim. Id. The Eight Circuit held that this evidence

was properly admitted by the trial court. See also Tauvar, 269 S.W.3d at 439–

41 (Mo. App. W.D. 2008) (holding that hearsay evidence was admissible to

establish the results of the insurer’s investigation into the question of liability

and to show that it acted in good faith and on reasonable grounds in denying

coverage, as the entire report constituted the facts in the insurer’s possession

and upon which it relied in denying the claim); Goodman v. State Farm Ins.

Co., 710 S.W.2d 423, 424 (Mo. App. E.D. 1986) (“[T]estimony of the defendant's

investigator concerning statements made to him by neighbors . . . was properly

admitted. It was offered not for its truth, but to establish the information in

the possession of the defendant when it denied plaintiffs' claim. As such it was

relevant to the vexatious refusal to pay allegations injected into the lawsuit by

plaintiffs' petition.”); Goffstein v. State Farm Fire and Cas. Co., 764 F.2d 522,



                                        3
Case: 4:16-cv-00215-CDP Doc. #: 272 Filed: 10/03/18 Page: 4 of 13 PageID #: 5289



525 (8th Cir. 1985) (applying Missouri law in a case involving a police

investigation but no criminal charges, and holding, “Defendant was entitled to

introduce evidence to refute [a vexatious refusal to pay] claim, including

information from the police department that the fire had been intentionally

set.”).

          Here, Defendants injected the issue of vexatious refusal to pay into the

lawsuit by filing their Counterclaim. Plaintiff, in defending these allegations, is

entitled to defend against the claim with all of the weapons at its command,

determined by the facts as they reasonably appeared to it before the trial,

regardless of whether those statements constitute hearsay.             The evidence

sought to be excluded by Defendants is relevant to the reasonableness of

Plaintiff’s investigation of the Defendants’ insurance claim and must be

admitted into evidence.

          A.    EVIDENCE   OF   PRIOR FIRE   AT   DEFENDANT AARON THOMAS’S PARENT’S
                HOUSE.

          First, Defendants seek to exclude evidence of Defendant Aaron Thomas’s

prior fire occurring at his parent’s house, based on issues of relevance,

focusing almost entirely on the deposition testimony of Fire Marshal Daniel

Bruno. However, Defendants ignore the simple fact that Defendants’ prior fire

history is relevant in an insurer’s investigation as to whether a current fire may

be incendiary in nature. This rings especially true in this matter as Defendant

Aaron Thomas told Fire Marshal Bruno a story which was inconsistent with the

version Defendant Aaron Thomas told firefighters involved in investigating that

fire. In Cedar Hill Hardware, the Eighth Circuit held that it was proper for a


                                              4
Case: 4:16-cv-00215-CDP Doc. #: 272 Filed: 10/03/18 Page: 5 of 13 PageID #: 5290



court to admit into evidence reports by investigators which reported what

“investigators of prior fires had told them.” 563 F.3d 329, 344 (8th Cir. 2009).

      Thus, evidence of Defendant Aaron Thomas’s prior fire is relevant to

show the reasonableness of Plaintiff’s investigation and should Plaintiff should

be entitled to introduce evidence of the same.

      B.      EVIDENCE   OF   THE   COMMON AREA COMPUTER INTERNET SEARCH
              HISTORY.

      Second, Defendants seek to exclude evidence of the internet search

history contained on the Apartment Complex’s common area computer.

      Under well-established Missouri law, “an insurer makes an arson claim

or defense by showing that its insured intentionally caused or procured the

fire.” Farm Bureau Town & Country Ins. Co. of Missouri v. Shipman, 436 S.W.3d

683, 685 (Mo. App. S.D. 2014). Furthermore, proof can be established by

circumstantial evidence. Id. (external citations omitted). Thus, “so long as the

evidence and the reasonable inferences to be drawn therefrom tend more

toward the probability that the fire was brought about by the procurement of

the insured, the insurer's burden of submissibility has been sustained.”       Id.

quoting Bateman v. State Farm Fire & Cas. Co., 814 S.W.2d 684, 685 (Mo. App.

E.D. 1991).

      Here, again, Plaintiff is entitled to introduce the information it has

received and relied upon in investigating the Defendants’ claim. The computer

search history is clearly relevant in this regard.   Not only did the computer

search history contain searches regarding “kitchen fire” and “vegetable oil fire,”

but, according to Fire Marshal Bruno who repeated the searches, the search


                                        5
Case: 4:16-cv-00215-CDP Doc. #: 272 Filed: 10/03/18 Page: 6 of 13 PageID #: 5291



results contained nearly verbatim the statements made by Defendant Aimee

Thomas regarding her story of the fire.       Also, Defendant Aimee Thomas

provided a statement that, shortly after arriving on the scene, Defendant Aaron

Thomas got onto the computer before Defendants then left the scene to go to

McDonald’s. Thus, while this evidence may circumstantial, Plaintiff is entitled

to consider circumstantial evidence.

      Therefore, this evidence is relevant to show the reasonableness of

Plaintiff’s investigation and Plaintiff should be entitled to introduce the

common area’s computer search history into evidence.

      C.     VARIOUS POLICE AND FIRE REPORTS.

      Defendant objects to the admissibility of the various Police and Fire

Department reports on the grounds that they contain inadmissible hearsay.

However, as discussed in depth above, these reports may be hearsay if offered

for the truth of the matter asserted, but, here, they are being offered to show

the information Plaintiff had received and relied upon in investigating the

Defendants’ claim.       Thus, these reports are admissible to show the

reasonableness of Plaintiff’s investigation and the facts as they reasonably

appeared to it before the trial.

II.   CELL SITE DATA EXPERT TESTIMONY.

      Plaintiff agrees with Defendants that any expert testimony provided by

Joseph Trawicki has been stricken by the Court.         However, the Court is

allowing Mr. Trawicki to “testify as a records custodian to authenticate the cell

phone records at issue and to testify as a lay witness regarding the content of



                                       6
Case: 4:16-cv-00215-CDP Doc. #: 272 Filed: 10/03/18 Page: 7 of 13 PageID #: 5292



these records.” (See ECF Doc. 227). While Plaintiff has indicated the complete

deposition testimony of Mr. Trawicki on its Exhibit List as exhibits 23 and 24,

Plaintiff only intends to read the portions of those deposition transcripts

identified in Plaintiff’s Deposition Designations. Plaintiff has included the full

transcripts as exhibits at this time, until the Court and the parties determine

which portions can and/or will be heard by the jury.

       Furthermore, the portions of Mr. Trawicki’s depositions designated by

Plaintiff complies the Court’s Order. More specifically, Plaintiff has designated

those portions in which Mr. Trawicki testifies as the custodian of records to

authenticate the cell phone records, as well his testimony in which he

describes the contents of the records by indicating what cell tower was active

during a specific time period and the latitude and longitude of that specific cell

tower. All of the information that Mr. Trawicki provides is contained in the

records themselves and no portions were designated in which he provides

expert testimony.

       Therefore, because Plaintiff is not seeking to introduce any expert

testimony of Joseph Trawicki, the Court should allow into evidence those

portions of his depositions designated by Plaintiff.

III.   DEFENDANT AARON THOMAS’S PRIOR CRIMINAL CONVICTIONS        FOR   STATUTORY
       RAPE AND SODOMY.

       On July 13, 2017, Defendant Aaron Thomas was convicted on one count

of “Statutory Rape 1st degree – person less than 12 years of age” and two

counts of “Statutory Sodomy 1st degree – victim is less than 12.” (See Exhibit

A, Certified Copy of July 13, 2017 Criminal Case Judgment). Each of these


                                        7
Case: 4:16-cv-00215-CDP Doc. #: 272 Filed: 10/03/18 Page: 8 of 13 PageID #: 5293



convictions was for crimes punishable by death or by imprisonment for more

than one year. See MO. REV. STAT. § 566.032 (“The offense of statutory rape in

the first degree . . . is a felony for which the authorized term of imprisonment is

life imprisonment or a term of years not less than five years, unless: (1) . . . the

victim is less than twelve years of age in which case the authorized term of

imprisonment is life imprisonment or a term of years not less than ten years . .

.”); MO. REV. STAT. § 566.062 (“The offense of statutory sodomy in the first

degree . . . is a felony for which the authorized term of imprisonment is life

imprisonment or a term of years not less than five years, unless: (1) . . . the

victim is less than twelve years of age, in which case the authorized term of

imprisonment is life imprisonment or a term of years not less than ten years . .

.”).

       Defendants are seeking to exclude this evidence on various grounds

including (1) the convictions are irrelevant, (2) the probative value of the

convictions would be substantially outweighed by the danger of unfair

prejudice, (3) a person’s character trait cannot be used to prove that a person

acted in accordance with that trait on a particular occasion, and (4) Defendant

Aaron Thomas was not convicted of a crime involving dishonesty or false

statement.

       As an initial matter, Plaintiffs agree that Defendant Aaron Thomas’s

convictions for Statutory Rape and Statuary Sodomy are not admissible under

Federal Rules of Evidence 609(a)(2) (crimes involving dishonesty or false

statement) or 404(a) (use of character trait to show a person acted in a certain



                                         8
Case: 4:16-cv-00215-CDP Doc. #: 272 Filed: 10/03/18 Page: 9 of 13 PageID #: 5294



manner on a certain occasion).            However, Defendant Aaron Thomas’s

convictions are highly relevant to Defendant Aaron Thomas’s credibility and

this relevance far exceeds the potential for any unfair prejudice.

      Federal Rule of Evidence 609 provides, in relevant part:

      (a) In General. The following rules apply to attacking a witness's
      character for truthfulness by evidence of a criminal conviction:

      (1) for a crime that, in the convicting jurisdiction, was punishable
      by death or by imprisonment for more than one year, the evidence:

      (A) must be admitted, subject to Rule 403, in a civil case . . .;

Fed. R. Evid. 609.     There is no question that Defendant Aaron Thomas’s

convictions for Statutory Rape and Statutory Sodomy are admissible in this

matter, subject to a Rule 403 analysis.

      In Cummings v. Malone, the trial court excluded evidence of the plaintiff’s

specific criminal convictions. 995 F.2d 817, 821 (8th Cir. 1993). On appeal,

the Eighth Circuit reversed holding that the trial court abused its discretion by

excluding the specific nature of the plaintiff’s felonies. Id. at 826. Specifically,

the Cummings court stated, in part:

      As we noted above, credibility was paramount in this case. Every
      opportunity to impeach [plaintiff’s] credibility was crucial to the
      defense. . . . Moreover, we conclude that the jury should have
      heard [plaintiff’s] specific convictions. Federal Rule of Evidence 609
      is based on the common sense proposition that one who has
      transgressed society's norms by committing a felony is less likely
      than most to be deterred from lying under oath. But most jurors
      probably do not understand the range of offenses connoted by the
      term ‘felony,’ and thus need to know the specific crime in order to
      evaluate its effect on credibility. Although the trial judge has
      discretion under Rule 403 to limit inquiry into past convictions,
      and in an appropriate case might exclude the names of specific
      crimes under Rule 403, we believe that in a case such as this one,
      where credibility was so important, the jury should have heard the


                                          9
Case: 4:16-cv-00215-CDP Doc. #: 272 Filed: 10/03/18 Page: 10 of 13 PageID #: 5295



       specific felonies. The ability to introduce the specific crime is not a
       license to flaunt its details, however; cross-examiners are limited to
       eliciting the name, date and disposition of the felony committed.
       We believe that such a balance sufficiently protects [plaintiff] from
       unfair prejudice while properly allowing [defendants] to attack his
       credibility.

Id. at 826 (internal citations omitted).        In Cummings, the plaintiff had

convictions for assault and attempted rape. Id. at 821; see also Jones v. Bd. of

Police Com'rs, 844 F.2d 500, 506 (8th Cir. 1988) (finding no abuse of discretion

where trial court allowed introduction of defendant's past convictions for rape

and forcible sodomy when the jury had to choose between conflicting versions

of the evidence and credibility determinations were paramount).

       Furthermore, in U.S. v. Mosby, the defendant was convicted for being a

felon in possession of ammunition. 101 F.3d 1278, 1279 (8th Cir. 1996). The

defendant appealed his conviction arguing, inter alia, that evidence that he had

been convicted of criminal sexual conduct was improperly admitted, as it was

cumulative and highly prejudicial. Id. While presented as an element of the

crime charged, defendant’s prior conviction for criminal sexual conduct was

also presented as evidence to impeach the defendant’s testimony. Id. at 1283,

fn. 8. On cross examination, the government asked the defendant “if he had

been found guilty in January of [1985] for criminal sexual conduct in the first

degree,” to which the defendant responded “yes,” before the cross-examination

moved on to other subjects. The Eighth Circuit held “that the district court

[did not] abuse[] its discretion in allowing this brief question.” Id. at 1283, fn.

8, citing Jones v. Collier, 762 F.2d 71, 72 n. 2 (8th Cir. 1985) (“In cases such as




                                         10
Case: 4:16-cv-00215-CDP Doc. #: 272 Filed: 10/03/18 Page: 11 of 13 PageID #: 5296



this, where dishonesty is not an element of prior convictions, but the credibility

of the witnesses is all important, the trial court will not abuse its discretion by

admitting such evidence[ of a prior rape conviction].”) (alterations in original).

         The Mosby court, in affirming the trial court’s ruling, also stated: “While

we agree that evidence that a defendant had once committed a sexual crime

may be prejudicial, we do not believe that it is unfairly prejudicial.”       Id. at

1283-84 citing United States v. Delpit, 94 F.3d 1134, 1146 (8th Cir. 1996).

         The only case cited by Defendants in their Motion is Foulk v. Charrier, in

which the Eighth Circuit held that the trial court did not abuse its discretion in

excluding evidence of the specific nature of the plaintiff’s prior criminal

convictions for rape and sodomy. 262 F.3d 687 (8th Cir. 2001). The Foulk

court acknowledged the Cummings opinion and distinguished it, in part, on the

ground that credibility was not as paramount as it was in Cummings. Id. at

699.

         Here, there is no doubt that Defendant Aaron Thomas’s criminal

convictions are highly relevant to the assessment of his credibility as a witness.

Similar to Cummings and Jones, there are conflicting versions of the evidence

in this case and the credibility of Defendant Aaron Thomas is a paramount

issue.     Thus, evidence of his specific convictions should be allowed to be

introduced in this matter.

         As the Eighth Circuit recommended in Cummings and Mosby, Plaintiff

will limit its examination of Defendant Aaron Thomas in this regard to simply

eliciting the name, date and disposition of the felonies he has committed. This



                                          11
Case: 4:16-cv-00215-CDP Doc. #: 272 Filed: 10/03/18 Page: 12 of 13 PageID #: 5297



would sufficiently protect Defendants from any unfair prejudice while properly

allowing Plaintiff to attack Defendant Aaron Thomas’s credibility with highly

probative and relevant evidence.

       Therefore, the Court should deny Defendants’ Motion in Limine to

exclude evidence of Defendant Aaron Thomas’s criminal convictions and allow

Plaintiff to inquire as to the specific nature of Defendant Aaron Thomas’s

convictions. At a minimum, Plaintiff requests that the Court allow an inquiry

into Defendant Aaron Thomas’s criminal convictions while excluding the names

of the specific crimes.

                                            Respectfully submitted,


                                            /s/ Corey L. Kraushaar
                                            Corey L. Kraushaar, #51792
                                            Christopher J. Seibold, #58831
                                            BROWN & JAMES, P.C.
                                            800 Market Street, Suite 1100
                                            St. Louis, MO 63101
                                            (314) 421-3400 Telephone
                                            (314) 421-3128 Facsimile
                                            ckraushaar@bjpc.com
                                            cseibold@bjpc.com

                                            ATTORNEYS FOR PLAINTIFF AMERICAN
                                            MODERN HOME INSURANCE COMPANY




                                       12
Case: 4:16-cv-00215-CDP Doc. #: 272 Filed: 10/03/18 Page: 13 of 13 PageID #: 5298




                          CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on this 3rd day of October, 2018, a
true and accurate copy of the foregoing was filed electronically with the Clerk of
Court to be served upon all counsel of record via the court’s electronic filing
system.

Mr. Kenneth R. Heineman                  Mr. Jonathan R. Waldron
Husch Blackwell, LLP                     Lathrop & Gage, LLP
190 Carondelet Plaza                     Pierre Laclede Center
Suite 600                                7701 Forsyth Blvd., Suite 500
St. Louis, MO 63105                      Clayton, MO 63105

Attorney for Defendants Aaron and        Attorney for Defendants Aaron and
Aimee Thomas                             Aimee Thomas


                                         /s/ Corey L. Kraushaar
20173699




                                       13
